DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/16/2021. Claims 1, 3-13 and 16-23 are pending in the application. In response to a restriction/election requirement, applicant elected group 1 claims 1, 3-9 and 21 -23 for prosecution, without traverse. Accordingly, pending claims 10-12, 13, 16 and 17-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1,3,5-8, 21 and 22 are  rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rey et al. (US2004/0156980 A1), as evidenced by document XP-002761156, cited by the applicant in an IDS.
Regarding claims 1, 3, 21 and 22, Rey discloses a method of flavor generation comprising contacting an edible peptide containing material [0023] with enzymes expressed by yeast such as Saccharomyces cerevisiae to form a hydrolyzed preparation [0026]. Saccharomyces cerevisiae is known to express an enzyme having a in situ is contacted with substrate in aqueous dispersion [0028], exemplified by a temperature in the range of 20-50deg. C preferably 30-35 deg.C, and at a pH of about 5 to 8, preferably about 7; which fall within the claimed range, to prepare a hydrolyzed preparation that is added to pizza dough [0045] [0046] [0075] [0079], to generate flavor on heating.
Regarding claim 3, prolidase is released by Saccharomyces cerevisiae in a contacting step as above by cell lysis. 
  	Regarding claim 5, Rey discloses rhamnose as the reducing sugar to obtain desired flavors with peptide substrates (Example 1).
	Regarding claim 6, Rey discloses a method wherein the hydrolyzed preparation is incorporated into the food preparation in an amount in the claimed range (1g hydrolyzed preparation in 50g of dough corresponding to 0.02 parts per part of the food preparation) [0071].
Regarding claim 7, Rey discloses pizza as the heat-treated food product.
Regarding claim 8, Rey discloses dipeptides, tripeptides [0023] comprising amino acids from the group consisting of arginine, citrulline, glutamine, ornithine and proline. Such dipeptides/tripeptides are known to be inherently present in the claimed food sources. 
Rey therefore anticipates or renders obvious the subject matter in claims 1, 3, 5-8, 21 and 22, rendering the claims unpatentable.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4,9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rey as applied to claim 1 above, in view of Edens et al. (WO 2005/117595 Al, cited by the applicant).
Regarding claim 4, Rey discloses a cell lysate of Saccharomyces cerevisiae which is expected to contain a prolidase as claimed, but does not disclose a proline specific endoprotease. Edens  however discloses a method of flavor generation comprising contacting an edible peptide containing material (dough containing gluten, page 7 lines 10-12) with suitable proline-specific endoproteases, which yield either an amino terminal proline residue or a carboxy terminal proline residue, in combination with an exoprotease (page 2 lines 9-11) followed by forming a dough that comprises a reducing sugar and baking (heat treatment) to produce a heat treated food product with significantly improved flavor without affecting the structure of baked products.  The exoprotease has a high preference for proline residues in peptides as compared to other amino acids (page 5 lines 27-29), and therefore is a prolidase.  The proline specific endoproteases are preferably obtained from Aspergillus niger (page 5 lines 1-11) as such enzymes are very active under the pH conditions in dough (about 5.5)  and are capable of cleaving gluten protein without destroying the gluten structure.  As both Rey and Edens are directed to improving the flavor of baked products prepared from materials comprising flour having gluten, it would have been obvious to one of ordinary skill in the art to consider including a proline specific endoprotease to cleave gluten protein without destroying gluten structure in combination with a prolidase as disclosed in Edens, with a reasonable expectation of success. 
Regarding claim 9, Rey discloses a temperature of contact for the enzyme with the substrate as aqueous dispersion  in the range of 20-50deg. C ,preferably 30-35 deg. C [0028] and Edens discloses a temperature in the range of 0-45deg C typically 20deg-37deg. C (page 32 line 13), which overlaps or encompasses the claimed range.
Regarding claim 23, Edens discloses combining an exopeptidase with high preference for proline residue with a prolyl endopeptidase from Aspergillus niger to improve the flavor of baked products.
Claims 4, 9 and 23 are therefore prima facie obvious in view of the art.
Response to Arguments
	Claim amendments render the previous rejections under 35 USC 112 and 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793